CATES, Judge.
The prior opinions of the Court in this coram nobis appeal are withdrawn, and the cause is remanded to the circuit court for the limited purpose of ascertaining (1) whether or not the defendant was indigent at the time of his original trial within the meaning of Seals v. Alabama, 380 U.S. 254, 85 S.Ct. 943, 13 L.Ed.2d 818; and (2) at what point of time and to what extent, if any, assistance of counsel was available to Harris before the trial court's appointment of Hon. Leonard Lowery on the day of Harris’s arraignment. Lott v. State, 276 Ala. 227, 160 So.2d 636.
The need for the second enquiry arises out of the following cases: Ohio Bell Tel. Co. v. Public Utilities Comm., 301 U.S. 292, 57 S.Ct. 724, 81 L.Ed. 1093; Dabney v. Mitchell, 66 Ala. 495; Estes v. Bridgforth, 114 Ala. 221, 21 So. 512; Randall v. Wadsworth, 130 Ala. 633, 31 So. 555; and Martin v. Long, 200 Ala. 210, 75 So. 968. See Wigmore, Evid. (3d Ed.), § 2568; Preston v. Preston, 253 Ala. 186, 43 So.2d 398 (hn. 2) ; White Way Pure Milk Co. v. Alabama State Milk Control Board, 265 Ala. 660, 93 So.2d 509 (hn. 5).
Remanded with directions.